Associate Chief Justice DURRANT,
opinion of the Court:
INTRODUCTION
T1 In this appeal, we consider the constitutionality of a search warrant issued by a magistrate judge authorizing the police to draw blood from Appellant, Chanzy Walker. At a pretrial hearing, the district court concluded that the warrant issued by the magistrate lacked probable cause. But despite this conclusion, the district court denied a motion to suppress filed by Ms. Walker based on its determination that the good faith exception to the exclusionary rule, articulated by the United States Supreme Court in United States v. Leon,1 applied in this case.
2 On appeal, Ms. Walker argues that the district court erred in concluding that there is a good faith exception to the Utah exclusionary rule. In contrast, the State contends that, even if there is not a good faith exception to the Utah exclusionary rule, we should affirm the district court's denial of Ms. Walker's motion to suppress on the alternative ground that the search warrant was supported by probable cause.
3 Based on our review of the information contained in the affidavit filed in support of probable cause, we hold that the magistrate had a substantial basis to believe that evidence of illegal conduct would be found in Ms. Walker's blood. We therefore affirm the district court's denial of Ms. Walker's motion to suppress on the alternative ground that the warrant was supported by probable cause. Because we affirm the district court's denial of Ms. Walker's motion on this ground, we do not reach the other issues Ms. Walker and the State have raised on appeal.
BACKGROUND
T4 In 2007, Ms. Walker was driving south on Bacchus Highway in Salt Lake City. As the southbound lanes merged from two lanes to one lane, Ms. Walker's vehicle crossed over the double yellow line and sideswiped a trailer being towed by a pickup truck in the northbound lane. This collision caused the trailer to "swerve wildly" and resulted in significant bodily injuries to the man towing it. After colliding with the trailer, Ms. Walker's vehicle continued south and struck, nearly head on, a second vehicle. The driver of this second vehicle was declared dead at the scene of the accident.
T5 As a result of the last collision, Ms. Walker's vehicle spun out of control and eventually came to rest on the east side of the highway. Once emergency personnel arrived at the scene, Ms. Walker was transported to the hospital by helicopter.
16 Detective Mike Anderson, an accident investigator for the Salt Lake County Sheriffs Office, arrived at the seene sometime after Ms. Walker was taken to the hospital. During his investigation of the scene, Detective Anderson learned that Ms. Walker's driver license had been revoked for an alcohol violation and that she was restricted to driving vehicles with interlock ignitions.
T7 As Detective Anderson continued his investigation, Detective Brett Adamson, a homicide detective, went to the hospital to interview Ms. Walker. During the interview, Detective Adamson requested that Ms. Walker submit to a blood draw, but Ms. Walker declined, stating that she thought she should speak to an attorney first. Ms. Walker also claimed she didn't remember anything. She did, however, ask several questions during the interview about the accident and the conditions of the other drivers.
18 After conducting the interview and learning of Ms. Walker's driving history from Detective Anderson, Detective Adamson suspected that Ms. Walker had been under the influence of drugs or alcohol at the time of the accident. Based on this suspicion, Detective Adamson prepared an affidavit (the Affidavit) in support of a warrant to draw and *212test Ms. Walker's blood. The Affidavit included the following facts:
1. "On May 24, 2007, at approximately 0633 hours the Sheriffs Office Dispatch center received a call of a traffic collision involving three vehicles in the area of 5899 $ U111";
2. "[Ms. Walker was the driver of a Ford Mustang" that was involved in the collision;
3. "Witnesses at the scene indicated [Ms. Walker] was southbound on ULI11 when for an unknown reason her vehicle crossed the center line";
4. "[Ms. Walker's] vehicle struck a trailer being towed by a vehicle northbound on U111" and "then continued south in the northbound lane striking another northbound vehicle";
5. "The driver of the second vehicle died at the seene of this collision"; "[Ms. Walker] was recovered from [her] vehicle" and "flown by medical helicopter to LDS hospital";
6. Detective Adamson "responded to L.D.S. hospital where he [spoke] with ... [Ms.] Walker";
7. Ms. Walker "claimed she didn't remember anything about the crash," but said "she was driving ... a mustang," which "belonged to ... her boss," and that "she was traveling on ... Bacchus Highway”;
8. Ms. Walker "asked ... how many cars were involved" and Det. Adamson "told her [he] had been informed that it was three"; also "[Ms. Walker] said she had heard someone died, [and] she asked if [Det. Adamson] knew anything about the victims"; Det. Adamson "told her [he] had not been to the scene";
9. Det. Adamson "asked [Ms. Walker] if she would give permission to draw blood from her for toxicology testing," but "[Ms. Walker] said she thought she should talk to a lawyer first";
10. "A check of the Utah Criminal Justice Information System revealed that [Ms. Walker's] ... Utah Driver's License [was] revoked for alcohol ... and that she [was] restricted to an interlock device until 2-27-2010."
Based on these facts, a magistrate judge determined that there was probable cause to believe that "[Ms.] Walker's blood consisted of or constituted evidence of illegal conduct" and issued a search warrant (the Warrant). After obtaining the Warrant, Detective Adamson returned to the hospital and obtained a blood sample from Ms. Walker. Subsequent analysis of this blood revealed the presence of methamphetamine and amphetamine.
T9 Based on these test results, Ms. Walker was charged with three offenses: (1) causing the death of another by operating a motor vehicle in a negligent manner with a controlled substance in the body, a second degree felony; (2) causing serious bodily injury to another by operating a motor vehicle in a negligent manner with a controlled substance in the body, also a second degree felony; and (8) possessing a controlled substance, a third degree felony.
" 10 Shortly after these charges were filed against her, Ms. Walker filed a motion to suppress the results of the blood test. In support of her motion, she argued that the Affidavit "was insufficient to support a determination [by the magistrate] that probable cause existed." Additionally, she argued that the officer who executed the Warrant was not justified in relying on it and could not have believed in good faith that the search was justified by probable cause. The trial court judge agreed with Ms. Walker that the Warrant lacked probable cause. But despite this conclusion, the judge refused to grant Ms. Walker's motion to suppress after determining that the officer who conducted the search had relied on the Warrant in good faith.
T11 After the district court denied her motion, Ms. Walker entered a conditional plea to causing the death of another by operating a motor vehicle in a negligent manner with a controlled substance in the body and possessing a controlled substance. Under the terms of the conditional plea, Ms. Walker reserved the right to challenge the district court's ruling on appeal as it related to the officer's reliance on the defective warrant. *213She exercises this right in the instant appeal. We have jurisdiction to hear this appeal pursuant to section 78A-3-102(3)(b) of the Utah Code.
STANDARD OF REVIEW
112 "[Wle review [a] district court's assessment of [a] magistrate's probable cause determination for correctness and ask whether the district court erred in concluding that the magistrate [did not have] a substantial basis for [his or] her probable cause determination.2
ANALYSIS
I. THE MAGISTRATE HAD A SUBSTANTIAL BASIS FOR CONCLUDING THAT PROBABLE CAUSE EXISTED TO BELIEVE THAT EVIDENCE OF A CRIME WOULD BE FOUND IN MS. WALKERS BLOOD
113 The Fourth Amendment to the United States Constitution requires that "no Warrants shall issue but, upon probable cause, supported by Oath or affirmation.3 Accordingly, to obtain a warrant, police officers are required to go before a fair and impartial magistrate, who is tasked with determining whether a warrant request is supported by probable cause. "Where a search warrant supported by an affidavit is challenged as having been issued without an adequate showing of probable cause, our review focuses on the magistrate's probable cause determination."4 In conducting this review, "we assess whether the magistrate had a substantial basis for determining that probable cause existed." 5 In making this determination, "[wle afford the magistrate's decision great deference and consider the affidavit relied upon by the magistrate in its entirety and in a common sense fashion." 6 On appeal, we affirm a magistrate's finding of probable cause based upon an affidavit only where the affidavit supports the magistrate's determination that there is probable cause to believe "that evidence of [a] crime will be found in the place or places named in the warrant." 7
114 In relevant part, the Affidavit submitted to the magistrate in this case contained the following information: (1) Ms. Walker's vehicle "crossed the center line" for "an unknown reason"; (2) after crossing the center line, Ms. Walker's vehicle struck two other vehicles, causing serious injury to the driver of one of the vehicles and the death of the driver of the other vehicle; (8) when Detective Adamson asked Ms. Walker about the crash, she responded that she "didn't remember anything"; (4) a check of the Utah Criminal Justice Information System revealed that Ms. Walker's driver license had been "revoked for alcohol" and that she was restricted to an interlock device until February 27, 2010; and (5) at the time of the accident, Ms. Walker was driving a vehicle owned by her boss.
" 15 Interpreting these facts in a practical, commonsense fashion, in light of the totality of the cireumstances, and with deference to the issuing magistrate, we conclude that the district court erred in concluding that the magistrate lacked a substantial basis for his finding of probable cause. After reviewing the facts contained in the Affidavit, the magistrate was aware that Ms. Walker had some history of driving under the influence of alcohol and that, as a result of this history, her license was currently suspended and she was currently restricted to an interlock device. These facts alone may not have been sufficient to support a finding of probable cause. But with the additional facts that Ms. Walk*214er's vehicle had crossed over the center line for an "unknown reason,8 that Ms. Walker could not remember the details of the accident, and that Ms. Walker was driving a vehicle owned by her boss, which presumably did not contain an interlock device,9 the magistrate had a substantial basis to believe that evidence of a crime was likely to be found in Ms. Walker's blood.
116 Ms. Walker argues that the crossing of her vehicle over the center line "could have been [caused] by a mechanical problem, driver inattention, a cell phone call, or any number of reasons unrelated to alcohol impairment." But when making a probable cause determination, a magistrate is not required to eliminate all possible innocent explanations for conduct or evidence.10 Rather, a magistrate is tasked with reviewing the facts contained in an affidavit in a commonsense fashion. And as previously stated, viewing the facts contained in the Affidavit in such a fashion could lead one to reasonably believe that Ms. Walker was under the influence of alcohol at the time of the accident.
{17 In sum, based on our review of the facts contained in the Affidavit, we conclude that the magistrate had a substantial basis to believe that evidence of a crime would be found in Ms. Walker's blood. We therefore hold that the Warrant authorizing the police to draw Ms. Walker's blood was supported by probable cause.
CONCLUSION
$18 Viewing the facts contained in the Affidavit in a practical, commonsense fashion, in light of the totality of the cireumstances, and with deference to the issuing magistrate, we conclude that the magistrate had a substantial basis to believe that evidence of a crime would be found in Ms. Walker's blood. We therefore affirm the district court's denial of Ms. Walker's motion to suppress on the alternative ground that the Warrant used to draw her blood was supported by probable cause.
119 Chief Justice DURHAM and Justice PARRISH concur in Associate Chief Justice DURRANT's opinion.

. 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984).


. State v. Norris, 2001 UT 104, ¶ 14 n. 2, 48 P.3d 872.


. U.S. Const. amend. IV.


. State v. Norris, 2001 UT 104, ¶ 14, 48 P.3d 872 {emphasis added).


. Id. (internal quotation marks omitted).


. Id. (internal quotation marks omitted).


. Id. (internal quotation marks omitted).


. See, e.g., Burrell v. McIlroy, 464 F.3d 853, 858 n. 3 (9th Cir.2006) ("Although a prior criminal history cannot alone establish ... probable cause . it is permissible to consider such a fact as part of the total calculus of information in [making such a] determination[ }.").


. The Affidavit submitted to the magistrate did not expressly state that Ms. Walker was not driving a vehicle with an interlock device. But the Affidavit did state that at the time of the accident, Ms. Walker was driving her bosses' vehicle. Because Ms. Walker did not own this vehicle, we believe a fair inference can be drawn that the vehicle did not contain an interlock device.


. See, e.g., State v. Poole, 871 P.2d 531, 535 (Utah 1994) ("Although there might be innocent explanations for particular conduct, it is not necessary that all legitimate reasons be absent before ... find[ing] probable cause.").